DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub: 2017/0352834 A1).
Regarding claim 1, Kim discloses (in at least figs. 4-7) a display device comprising: a display member (300) including a first region (A1), a second region (A2), and a third region (BA) defined between the first region (A1) and the second region (A2); a first coated layer (300a) disposed on a first surface of the first region of the display member; and a second coated layer (300b) disposed on a first surface of the second region of the display member, wherein the first coated layer (300a) has a first modulus ([0062]), and the second coated layer (300b) has a second modulus ([0062]).
Kim does not expressly disclose the second coat layer has a modulus greater than the first modulus.
However, Kim discloses ([0062]) “a tensile modulus of the first protection film 300a may be in a range of 3 GPa to 15 GPa, and a tensile modulus of the second protection film 300b may be in a range of 2 GPa to 10 GPa. In this case, the tensile modulus of the first protection film 300a may be greater than that of the second protection film 300b. This is because the first protection film 300a having a higher tensile modulus makes it possible to prevent occurrence of a wire crack caused by a pressure in an operation in which the driving integrated circuit chip 700 is mounted in the substrate 110.”
Given the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the second coat layer of Kim with a greater modulus than the first coating layer for the benefit of preventing occurrence of a wire crack caused by a pressure in an operation in which the polarization film is mounted in the substrate.  Kim et al. (US. Pub: 2019/0173030) discloses (in at least figs. 2-7) a display member comprised of, in part, a first coat layer (AP-F) and a second coat layer (AP-H), wherein the second coat layer has a modulus greater than the first coat layer ([0113]). 
Regarding claim 2, Kim discloses (in at least figs. 4 and 5) each of the first coated layer (300a) and the second coated layer (300b) comprises a resin ([0059]), and the second coated layer (300b) further comprises a first material ([0059]-[0060]).
The limitation “cured resin” is a product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Kim discloses (in at least figs. 4 and 5) the first material comprises at least one material selected from an acrylic organic material and polycarbonate ([0059]).
Regarding claims 4 and 5, Kim discloses all the claimed limitations except for the first material comprises an inorganic material and the inorganic material comprises a metal oxide or a non-metal oxide.
However, Kim discloses ([0059]) the second coat layer (300b) includes polyethylene naphthalate (PEN), polyimide (PI), polyethylene sulfide (PES), polyamide (PA), and/or aramid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the resin second coat layer of Kim with an inorganic material comprises a metal oxide or a non-metal oxide, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 6, Kim discloses (in at least figs. 1-3, 7-8 and 14) the second region of the display member comprises a first pad region ([0038]-[0039]) and a second pad region ([0041]-[0042]), the first pad region is disposed between the third region and the second pad region (see at least figs. 1and 7), a driver chip (700) is attached to a second surface of the first pad region, and a circuit board (178) is attached to a second surface of the second pad region (181).
Regarding claim 7, Kim discloses (in at least figs. 1-3, 7-8 and 14) a first pad disposed on the second surface of the first pad region (see figs. 1 and 7); and a second pad (see figs. 1 and 7) disposed on the second surface of the second pad region, wherein the driver chip (700) is coupled to the first pad, and the circuit board (178) is coupled to the second pad.
Regarding claim 8, Kim discloses (in at least figs. 1-3, 7-8 and 14) a first anisotropic conductive film (190; [0041]-[0042]) disposed between the first pad and the driver chip (700); and a second anisotropic conductive film (190) disposed between the second pad and the circuit board (178).
Regarding claim 9, Kim discloses (in at least figs. 1-7) each of the first coated layer (300b) and the second coated layer (300a) is disposed directly on a first surface of the display member.
Regarding claim 10, Kim discloses (in at least figs. 1-7) a thickness of the first coated layer (300a) is greater than a thickness of the second coated layer (300b; [0068]).
Regarding claim 11, Kim discloses (in at least figs. 12 and 13) a third coated layer ([0095]; i.e. the thinner extended portion of 300a in BA) disposed between the second coated layer (300b) and the first surface of the display member.
As noted Kim does not expressly disclose the third coated layer has a third modulus less than the second modulus.
However, given the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the third coat layer of Kim with a third modulus less than the second modulus for the benefit of facilitating easy bending in the third region. 
Regarding claim 12, Kim discloses ([0095]) the third coated layer and the first coated layer comprise a same material as each other.
Regarding claim 13, Kim discloses (in at least fig. 12) a third coated layer (i.e. the extended portion of 300a) disposed on a first surface of the third region of the display member.
As noted Kim does not expressly disclose the third coated layer has a third modulus less than the second modulus.
However, given the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the third coat layer of Kim with a third modulus less than the second modulus for the benefit of facilitating easy bending in the third region. 
Regarding claim 14, Kim discloses (in at least figs. 1-7; [0062]) the first modulus is in a range of about 20 MPa to about 400 MPa, and the second modulus is in a range of about 500 MPa to about 2 GPa. 
Regarding claim 15, Kim discloses (in at least figs. 1-7) the first region (A1) and the second region (A2) are flat (see figs. 4-7), the third region (BA) is bent in a thickness direction (see fig. 7), and the first region (A1) and the second region (A2) overlap each other in the thickness direction (see fig. 7).
Regarding claim 16, Kim discloses (in at least figs. 4-7) an inner side surface of the first coated layer (3001) is aligned with a boundary between the first region (A1) and the third region (BA), an inner side surface of the second coated layer (300b) is aligned with a boundary between the second region and the third region (see figs. 4-7), and the inner side surface of the first coated layer (300a) and the inner side surface of the second coated layer (300b) are rounded.
Regarding claim 17, Kim discloses (in at least figs. 4 and 5) method of manufacturing a display device, the method comprising: preparing a display member (300) including a first region (A1), a second region (A2), and a third region (BA) defined between the first region and the second region (see fig. 4); and providing a first coated layer (300a) on the first region (A1) of the display member and a second coated layer (300b) on the second region of the display member; wherein the first coated layer (300a) has a first modulus ([0062]), and the second coated layer (300b) has a second modulus ([0062]).
Kim does not expressly disclose the second coat layer has a modulus greater than the first modulus.
However, Kim discloses ([0062]) “a tensile modulus of the first protection film 300a may be in a range of 3 GPa to 15 GPa, and a tensile modulus of the second protection film 300b may be in a range of 2 GPa to 10 GPa. In this case, the tensile modulus of the first protection film 300a may be greater than that of the second protection film 300b. This is because the first protection film 300a having a higher tensile modulus makes it possible to prevent occurrence of a wire crack caused by a pressure in an operation in which the driving integrated circuit chip 700 is mounted in the substrate 110.”
Given the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the second coat layer of Kim with a greater modulus than the first coating layer for the benefit of preventing occurrence of a wire crack caused by a pressure in an operation in which the polarization film is mounted in the substrate.
Regarding claim 18, Kim discloses (in at least figs. 4 and 5) the providing the first coated layer (300b) and the second coated layer (300a) comprises coating a photosensitive resin on the first region and the second region of the display member ([0059]).
 However, Kim does not expressly disclose curing the coated photosensitive resin with an ultraviolet light.
It is well-known in the art to form a display device comprised of, in part, coating layers using curable coated photosensitive resin with an ultraviolet. As evidence, Kim et al. (US. Pub: 2019/0173030) discloses (in at least figs. 7 and 8) a method of manufacturing a display device comprised of, in part, thermally curing the coating layers ([0112]-[0113]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a UV thermal curing method to form the second coat layer of Kim (‘834), since it has been held that selection of a known method based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 19, Kim discloses (in at least figs. 1-3, 7-8 and 14) the providing the first coated layer (300a) and the second coated layer (300b) further comprises coating at least one material selected from an acrylic organic material, polycarbonate, and a metal oxide or a non-metal oxide on the second region of the display member ([0059]).
Regarding claim 20, Kim discloses (in at least figs. 1-3, 7-8 and 14) attaching a driver chip (700) onto a first surface of the display member after the providing the first coated layer (300a) on the first region of the display member and the second coated layer (300b) on the second region of the display member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/             Primary Examiner, Art Unit 2875